Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 1 of 10 Page ID #:1284




    1 Kolin C. Tang (SBN 279834) NOTE: CHANGES MADE BY THE COURT
      Shepherd, Finkelman, Miller & Shah, LLP
    2 1401 Dove Street, Suite 540
      Newport Beach, CA 92660
    3 Phone: (323) 510-4060
      Fax: (866) 300-7367
    4 Email: ktang@sfmslaw.com
    5 Attorneys for Plaintiffs-Relators
    6
    7                      UNITED STATES DISTRICT COURT
    8                     CENTRAL DISTRICT OF CALIFORNIA

    9   UNITED STATES OF AMERICA,          CASE NO.: 2:13-cv-3772-DMG (MRWx)
        and STATE OF CALIFORNIA, ex
   10   rel BOBBETTE A. SMITH and
        SUSAN C. ROGERS,
   11                                      DISCOVERY MATTER
                          Plaintiffs,
   12
              v.                           [PROPOSED] ORDER GRANTING
   13                                      PLAINTIFFS’ MOTION TO COMPEL
        TOM S. CHANG, M.D., TOM S.         PRODUCTION OF DOCUMENTS
   14   CHANG, M.D., INC., MICHAEL A.
        SAMUEL, M.D., MICHAEL J.
   15   DAVIS, M.D., RETINA
        INSTITUTE OF CALIFORNIA       Judge: Hon. Michael R. Wilner
   16   MEDICAL GROUP, CALIFORNIA
        EYE AND EAR SPECIALISTS,
   17   BRETT BRAUN and
        SAN GABRIEL AMBULATORY
   18   SURGERY CENTER LP,
   19                      Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28                                 -1-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 2 of 10 Page ID #:1285




    1        The Motion to Compel Production of Documents of Defendants, Tom S.
    2 Chang, M.D.; Tom S. Chang, M.D., Inc.; Michael A. Samuel, M.D.; Michael J.
    3 Davis, M.D.; Brett Braun; Retina Institute of California Medical Group; California
    4 Eye and Ear Specialists; and San Gabriel Ambulatory Surgery Center LP
    5 (collectively, the “Defendants”) in Response to the First and Second Set of
    6 Requests for Production of Plaintiffs-Relators Bobbette A. Smith and Susan C.
    7 Rogers (“Plaintiffs-Relators”) (the “Motion”) came on for hearing on March 27,
    8 2019 at 9:30 a.m., before the Honorable Michael R. Wilner of the above-entitled
    9 Court, located at 255 E. Temple Street, Los Angeles, CA 90012, Courtroom 550,
   10 5th Floor, Los Angeles, CA 90012. Monique Olivier of Olivier, Schreiber & Chao,
   11 LLP and Laurie Rubinow of Shepherd, Finkelman, Miller & Shah LLP appeared
   12 on behalf of Plaintiffs-Relators. Carla A. Ford of Carla Ford Law, APC and
   13 Terrence M. Jones of The Law Office of Terrence Jones appeared on behalf of
   14 Defendants.
   15        After full consideration of the Parties’ Joint Stipulation regarding Plaintiffs’
   16 Motion, and the supplemental papers filed in support of and in opposition to
   17 Plaintiffs’ Motion, the oral argument of counsel, and good cause appearing, the
   18 Court GRANTS Plaintiffs-Relators’ Motion.
   19 I.     Factual Background
   20        On May 10, 2017, Plaintiffs Relators served their first set of Requests for
   21 Production of Documents (“RFP Set No. 1”) on Defendants, and on July 5, 2017,
   22 Defendants provided written objections and responses, and indicated that they
   23 would not produce documents until a Protective Order was in place. [Doc. 140 2].
   24 Subsequently, Plaintiffs Relators’ counsel emailed and attempted to reach
   25 Defendants’ counsel by phone on February 20, 23, 27, and March 2, 2018,
   26 requesting that Defendants make a production in response to RFP Set No. 1 now
   27 that the Stipulated Protective Order, which was executed on February 15, 2018,
   28                                 -2-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 3 of 10 Page ID #:1286




    1 was in place. Id. Defendants finally responded and made their first production on
    2 March 16, 2018 of one PDF containing documents bates labeled RETINA00001
    3 RETINA011193. Id.
    4         After reviewing the first production, Plaintiffs sent a letter to Defendants on
    5 July 20, 2018, identifying deficiencies in the production and requesting that
    6 Defendants supplement their response. [Doc. 140 3]. On the same day, Plaintiffs
    7 Relators also served their Second Set of Requests for Production of Documents
    8 (“RFP Set No. 2”) on Defendants, the responses to which were due on August 20,
    9 2018. [Doc. 140 2].
   10         On August 23, 2018, Plaintiffs Relators sent an email to Defendants
   11 requesting a meet and confer because Defendants had failed to: (1) respond to
   12 Plaintiffs Relators’ July 20, 2018 letter with respect to the deficiencies in their
   13 responses to RFP Set No. 1; and (2) respond to and produce any documents in
   14 response to RFP Set No. 2. Id. Defendants later conceded, that they waived their
   15 right to object to any portion of the RFP, Set No. 2, due to their failure to respond.
   16 [Doc. 140 9].
   17         On August 28, 2018, Defendants’ counsel responded, informing Plaintiffs
   18 Relators that they “no longer represent RIC and the other defendants as of July
   19 16”, although the parties had jointly filed a Rule 26(f) Report on July 27, 2018,
   20 days after July 16. Id.; [Doc. 116].
   21         Subsequently, on September 24, 2018, the court approved the substitution of
   22 Terrence Jones as Defendants’ counsel, who was later joined by Carla Ford as co
   23 counsel for Defendants on September 28, 2018. [Doc. 134]. Since that time, the
   24 parties have met and conferred on multiple occasions to resolve the outstanding
   25 discovery issues.
   26         On November 30, 2018, Plaintiffs Relators served Defendants with a pre
   27 filing notice pursuant to Local Rule 37 1. The parties met and conferred on
   28                                 -3-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 4 of 10 Page ID #:1287




    1 December 7, 2018, [Doc. 140 2] and to memorialize Defendants’ commitments to
    2 resolve the discovery issues, on December 10, 2018, Defendants’ counsel provided
    3 Plaintiffs Relators a detailed outline of the production of documents they would
    4 make and the dates by which they expected/anticipated doing so. Id. One week
    5 later, Defendants missed the first date by which they agreed to make their
    6 production. Id. To date, Defendants have not provided formal responses to
    7 Plaintiffs Relators RFP, Set No. 2. The parties met and conferred again on
    8 December 21, 2018, and Defendants made a limited production that day and on
    9 December 28, 2018, which productions Defendants then had to reproduce on
   10 December 31, 2018 to comply with ESI protocols. [Doc. 140 2] However, these
   11 productions were also deficient. Id.
   12         On January 9, 2019 and January 15, 2019, Plaintiffs Relators again served
   13 Defendants with a pre filing notice pursuant to Local Rule 37 1. Id. In response to
   14 these notices, the parties met and conferred again on January 17, 2019, but were
   15 unable to resolve the discovery issues. Id. While Defendants repeatedly promised
   16 Plaintiffs Relators that they would produce all responsive documents to RFP, Set 1
   17 and 2 within a certain timeframe, they failed to do so, which led to the filing of this
   18 Motion. [Doc. 140 7].
   19         On February 5, 2019, the Court granted the parties’ request to continue
   20 certain deadlines in the case. [Doc. 139.] Initial expert reports are due on April
   21 16, 2019, rebuttal expert reports are due on May 15, 2019, fact and expert
   22 discovery is closed on May 31, 2019 (which includes any hearings on discovery
   23 motions), and motions must be filed by June 14, 2019. Id. In addition, the Court
   24 has indicated that “THERE SHALL BE NO FURTHER REQUESTS FOR
   25 EXTENSION OF TIME.” Id.
   26         Since the filing of this Motion, the Court and parties have had extensive
   27 telephone discussions, but Defendants have still failed to cure the discovery
   28                                 -4-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 5 of 10 Page ID #:1288




    1 deficiencies. In fact, during these telephone conversations, Defendants, for the
    2 first time, informed the Court and Plaintiffs-Relators that certain records, including
    3 patient records for 2006 to 2011 may be lost and/or missing. During the hearing,
    4 Defendants did indicate they may have discovered the missing files.
    5 II.    Conclusion
    6        Defendants have failed to comply with their discovery obligations. As the
    7 above background demonstrates, at this stage an order is necessary to compel
    8 Defendants’ compliance with Plaintiffs Relators’ discovery requests. Plaintiffs
    9 Relators are being prejudiced by Defendants’ ongoing failures.
   10        For the foregoing reasons, the Court GRANTS Plaintiffs-Relators’ Motion.
   11        IT IS HEREBY ORDERED that:
   12        1.     On or before midnight on Monday, April 1, 2019, Defendants shall
   13 produce any and all documents responsive to RFP, Set 1 and 2;
   14        2.     Specifically, Defendants shall produce the following documents:
   15               a.    Any and all documents identified in Defendants’ Initial
   16                     Disclosures, including the following: (i) Retina Institute of
   17                     California (“RIC”) partnership agreements and documents
   18                     describing the partnership structure and related documents; (ii)
   19                     San Gabriel Ambulatory Surgery Center (“SG-ASC”) and
   20                     California Eye and Ear Specialists (“CEES”)
   21                     corporate/partnership documents describing the corporate and
   22                     partnership structure and any partner or shareholder interest
   23                     held in either business by a RIC partner and related documents;
   24                     (iii) documents regarding RIC policies and procedures
   25                     regarding collection and waiver of patient co-payments, and
   26                     financial records documenting waivers and collection of co-
   27                     payments; (iv) RIC documents regarding its discount policies
   28                                 -5-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 6 of 10 Page ID #:1289




    1                   and procedures regarding uninsured and self-pay patients, and
    2                   financial records reflecting such discounts; (v) RIC’s
    3                   documents regarding its former relationship with RIC
    4                   Diagnostics (“RICX”); (vi) RIC’s marketing and business
    5                   development strategy documents, including for its annual
    6                   Okularfest; (vii) RIC’s documents relating to the clinical utility
    7                   of ICGs; (viii) RIC’s documents, including patient medical
    8                   records, documenting the number, frequency and necessity of
    9                   ICGs ordered by RIC physicians and billed by RIC during the
   10                   relevant time period; (ix) RIC’s documents, including patient
   11                   medical records, documenting the number, frequency and
   12                   correct use of different E/M codes for office visits documented
   13                   by RIC physicians and billed by RIC during the relevant time
   14                   period; (x) RIC’s documents that were in effect during the
   15                   relevant period addressing the documentation and coding of
   16                   E/M office visits; (xi) RIC patient medical records and billing
   17                   records supporting and reflecting claims for beneficiary
   18                   services submitted to the Medicare or Medi-Cal program during
   19                   the relevant period; and (xii) RIC’s documents relating to its
   20                   participation in CMS’s Physician Quality Reporting System
   21                   (“PQRS”);
   22             b.    Any and all documents regarding financial documentation
   23                   (including patient income) supporting the waiver of any
   24                   Medicare co-payment from 2006 to the present;
   25             c.    Any and all documents concerning co-marketing arrangement
   26                   with the RICX;
   27             d.    Any and all documents regarding Defendants’ patient referral
   28                                 -6-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 7 of 10 Page ID #:1290




    1                   arrangements with SG-ASC, including any return of investment
    2                   analysis with respect to this co-marketing arrangement;
    3             e.    Any and all CMS Form 1500s that Defendants submitted to
    4                   Medicare and Medi-Cal for reimbursement;
    5             f.    Any and all policy and billing records regarding Defendants’
    6                   billing and reimbursement for CPT codes, 99211-99215, 99204
    7                   and 92240;
    8             g.    Dr. Suk’s employment and compensation arrangement;
    9             h.    Any and all CEES’s billing and reimbursement records for Dr.
   10                   Lily Lee’s services, including Dr. Lee’s signed operative
   11                   reports;
   12             i.    Any and all documents relating to Defendants’ fee arrangement
   13                   for cash paying or self-paying patients including any documents
   14                   concerning Defendants’ fee arrangements or charges for cash
   15                   paying patients as compared to other patients with Medicare,
   16                   Medi-Cal, and other government insurance or commercial
   17                   insurance, with respect to CPT 67028, CPT 67105 and CPT
   18                   92250, as well as all other CPT codes;
   19             j.    Any and all documents regarding patient referral arrangements
   20                   with non-retinal specialist ophthalmologists;
   21             k.    Any and all tracking documents and reports with respect to
   22                   inducements provided to referring physicians in connection
   23                   with a number of events;
   24             l.    Tax returns for Defendant Michael Davis;
   25             m.    Any and all documents in which Defendants billed for services
   26                   performed in a clinical setting in which they do not maintain
   27                   any ownership interest or operational responsibility;
   28                                 -7-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 8 of 10 Page ID #:1291




    1             n.    Any and all documents concerning Defendants’ participation in
    2                   the PQRS;
    3             o.    Any and all missing attachments to emails from Defendants’
    4                   initial March 16, 2018 production;
    5             p.    Complete contracts governing the relationship between CEES
    6                   and SG-ASC;
    7             q.    Any and all Documents reflecting referrals from RICX to RIC,
    8                   including: (a) patient name; (b) date of birth; (c) date of service;
    9                   (d) insurance type; (e) charge amount; (f) adjustment; (g) final
   10                   payment; and (h) rendering provider;
   11             r.    Any and all documents reflecting referrals from RIC
   12                   Defendants to SG-ASC, including: (a) patient name; (b) date of
   13                   birth; (c) date of service; (d)insurance type; (e) charge amount;
   14                   (f) adjustment; (g) final payment; and (h) rendering provider;
   15             s.    Any and all documents reflecting referrals from CEES to SG-
   16                   ASC, including: (a) patient name; (b) date of birth; (c) date of
   17                   service; (d) insurance type; (e) charge amount; (f) adjustment;
   18                   (g) final payment; and (h) rendering provider;
   19             t.    Any and all documents regarding marketing and/or advertising
   20                   by Defendants of RICX services;
   21             u.    Any and all documents regarding internal and external
   22                   investigations or other notes pertaining to any adverse reactions
   23                   of patients to the Indocyanine green angiography (also known
   24                   as, “ICG”) test performed by Defendants;
   25             v.    Any and all declarations, notes of interviews, statements or
   26                   materials from employees, or any third parties that Defendants
   27                   intend to rely upon to dispute the facts alleged by Plaintiffs-
   28                                 -8-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 9 of 10 Page ID #:1292




    1                     Relators or to support the defenses asserted by Defendants in
    2                     connection with the claims set forth in the Third Amended
    3                     Complaint and Answer thereto;
    4              w.     Any and all documents concerning any activity, event,
    5                     remuneration, or benefit (i.e., lunches, dinners, or gifts) that
    6                     Defendants or their employees paid for or provided to
    7                     physicians or other providers;
    8              x.     Any and all documents reflecting claims submitted by
    9                     Defendants to private insurance companies (including HMO’s)
   10                     for services corresponding to CPT billing codes 99204, 99244,
   11                     99214, 99215 and 99240; and
   12              y.     Any and all documents reflecting invoices sent to cash-paying
   13                     patients for services corresponding to CPT billing codes 99204,
   14                     99214, 99215 and 92240.
   15        3.    On or before midnight on Monday, April 1, 2019, Defendants shall
   16 provide an index containing: (1) the bates numbers of the documents that have
   17 been produced and the number of the RFP request to which they are responsive;
   18 and (2) a description of what documents Defendants are claiming to be lost and/or
   19 missing, if any.
   20
   21
   22
   23
   24
   25
   26
   27
   28                                 -9-
        [PROPOSED] ORDER
        CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 150 Filed 04/01/19 Page 10 of 10 Page ID
                                 #:1293



 1 COURT’S EXPLANATORY COMMENTS
 2         1.    The Court has no basis nor need to make the factual “findings”
 3 proposed by Relators in Section I and introductory paragraph of Section II.
 4         2.    Superfluous / redundant construction of “any and all” production
 5 requirement eliminated.
 6         3.    Defense objection to paragraph II.3 (Docket # 149) is partially
 7 SUSTAINED. The defense correctly notes that the Court did not accept the
 8 Relators’ oral request at the hearing for an index of materials produced to date.
 9 However, a statement regarding materials withheld from production due to loss or
10 spoliation is required – or at least firmly consistent with – the defense’s obligations
11 under Federal Rule of Civil Procedure 34(b)(2)(B-C) (“For each item or category,
12 the response must either state that inspection [ ] will be permitted as requested or
13 state with the specificity the ground for objecting to the request, including the
14 reasons[.] An objection must state whether any responsive materials are being
15 withheld on the basis of that objection. An objection to part of a request must
16 specify the part[.]”). The defense will provide that description by April 8.
17
18 Dated: April 1, 2019
19
                                            ________________________________
20                                          Hon. Michael R. Wilner
                                            United States Magistrate Judge
21
22
23
24
25
26
27
28                                 - 10 -
     [PROPOSED] ORDER
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
